DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1) in view of MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1).


an crankcase having a flat, horizontally opposed eight cylinder (Fig. 6 shows the crankcase, Paragraph 55 and Paragraph 56 teaches the flat configuration) arrangement with a first set of cylinder walls defining four cylinders in a first bank and a second set of cylinder walls defining four cylinders in an opposed second bank (Fig. 6, Part 122 is a first bank and Part 120 is a second bank.  The first bank has four cylinders and the second bank has four cylinder bank, and it would be known that there are cylinder walls between cylinders);
a crankshaft rotatably mounted at least partially within the crankcase (Fig. 7, Part 110, Paragraph 57, Paragraph 66);
and eight piston assemblies (Paragraph 65 teaches each cylinder has a piston, and Fig. 6 shows the arrangements of each cylinder, so it is known that there are eight piston assemblies), each of the piston assemblies received within a respective cylinder of the crankcase and coupled to the crankshaft (Paragraph 65).

Weinezierl fails to explicitly disclose, but MeKaig teaches a ferritic aero diesel engine comprising:
an iron crankcase (MeKaig, Paragraph 60 teaches an engine can be made with steel, and steel is an alloy with iron and carbon, which means a steel crankcase includes iron under the broadest reasonable interpretation);
a steel crankshaft (MeKaig, Paragraph 60 teaches an engine can be made with steel); and


it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of MeKaig to made the whole engine, includes crankcase, crankshaft and piston with steel in order to have a higher temperature capabilities and strength to improve engine efficiencies and reduce cooling requirements (MeKaig, Paragraph 60).

Weinezierl fails to explicitly disclose, but Maki teaches a ferritic aero diesel engine comprising:
wherein the first and second sets of cylinder wall have a wall thickness in certain range [Weinezierl teaches a first set of cylinder wall and a second set of cylinder wall (Fig. 6, the first bank has four cylinders and the second bank has four cylinder bank, and it would be known that there are cylinder walls between the adjacent cylinders).  Maki teaches an engine system comprises cylinder walls (Maki, Fig. 4, Part 106 is the cylinder wall set which is formed between adjacent cylinders), and further teaches the thickness wall thickness would be in certain range 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl to incorporate the teachings of Maki to design a cylinder wall set with a wall thickness in certain range in order to meet a combustion pressure requirement and result certain engine performance (Maki, Paragraph 2).

Regarding to the limitation “…the first and second sets of cylinder walls have a minimum wall thickness of between approximately 4.8-5.2mm.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 13).  Therefore, the examiner considered the limitation is mere a matter of choice of size, and one with ordinary skill in the art would not consider the limitation is significantly patentable (MPEP 2144.04(IV)(A), Change in Size).  Even though Maki is silent about a specific range of the thickness, since Gohrbandt teaches the cylinder wall between the adjacent cylinders have a thickness in certain area with specific purpose (Gohrbandt, Paragraph 2), when applying the teachings of the Maki, one with ordinary skill in the art would be able to design the cylinder wall set with a specific range for the minimum wall 

Regarding to Claim 2, Weinezeril in view of MeKaig and Maki teaches the modified ferritic aero diesel engine, wherein the ferritic aero diesel engine with accessories weighs between approximately 595-680 lbs. (without operating fluids) (Weinezeril, Paragraph 55 teaches the engine is less than 725 lbs, so the reference would teach the range of the claimed weight of the system).

Regarding to Claim 3, Weinezeril in view of MeKaig and Maki teaches the modified ferritic aero diesel engine, wherein the ferritic aero diesel engine is configured to produce between approximately 300-450 hp (Weinezeril, Paragraph 55 teaches the system produce at least 300 hp, so the reference would teach the range of the claimed power of the system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Kuhlbach (US2012/0085299 A1) and Suzuki (US2017/0356316 A1).

Regarding to Claim 4, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Kuhlbach teaches a ferritic aero diesel engine, further comprising a first aluminum cylinder head and a second aluminum cylinder head [Kuhlbach teaches a cylinder head (Kuhlbach, Fig. 1, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Kuhlbach to use aluminum to manufacture a cylinder head in order to reduce the weight and minimize fuel consumption (Kuhlbach, Paragraph 6).

Weinezierl, MeKaig and Maki also fail to explicitly disclose, but Suzuki teaches a ferritic aero diesel engine,
wherein the first aluminum cylinder head and the second aluminum cylinder head are operably coupled to the iron crankcase via a plurality of head bolts terminating proximal to a bottom portion of the respective cylinders [Weinezierl teaches the first and the second cylinder head are connected with crankcase respectively (Weinezierl, Fig. 14).  Suzuki further teaches a cylinder head would connect with a crankcase portion with a plurality of bolt (Suzuki, Fig. 5, Part 4 is the cylinder head, the combination of Part 3 and Part 6 can be consider as a whole crankcase portion, and Part 3 is the portion for the cylinder bore area.  Part 33 is the bolt would connect with Part 4 and extend to about the end portion of Part 3) to fix the cylinder head with the crankcase (Suzuki, Paragraph 32, Fig. 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Lavazza (US2016/0319771 A1).

Regarding to Claim 5, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Lavazza teaches a ferritic aero diesel engine, wherein the crankcase includes diagonal ribs configured to improve a structural integrity of the crankcase [Lavazza teaches an engine system, wherein in crankcase area comprises diagonal ribs (Lavazza, Fig. 4, Part 120 can be considered as the crankcase, and Part 540 shows a plurality of diagonal ribs) to improve the rigidity of the structure (Lavazza, Paragraph 7).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Lavazza to add diagonal ribs for the crankcase in order to improve the rigidity of the structure (Lavazza, Paragraph 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Hojo (US2003/0179966 A1).

Regarding to Claim 6, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Hojo teaches a ferritic aero diesel engine, further comprising one or more journal bearings, wherein the radial clearance of the one or more journal bearings is in certain range [Weinezierl teaches at least one journal bearing on the crankshaft (Weinezierl, Fig. 4, Part 119).  Hojo further teaches a radial clearance between a bearing and a crankshaft (Hojo, Fig. 3(A) and Fig. 3(B) shows a clearance 20 between a crankshaft and a bearing, Paragraph 58) to form an oil film to prevent the crankshaft making contact with the bearing to reduce the abrasion (Hojo, Paragraph 58).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Hojo to have a radial clearance between the bearing and the crankshaft in order to form an oil film to prevent the crankshaft making contact with the bearing to reduce the abrasion (Hojo, Paragraph 58).

Regarding to the limitation “…wherein the radial clearance of the one or more journal bearings is between approximately 35-55 µm.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 14).  Therefore, the examiner consider the limitation is mere an optimum or a workable ranges by routine experimentation, and one with ordinary skill in the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Muscas (US2013/0146017 A1).

Regarding to Claim 7, Weinezierl, and Maki fail to explicitly disclose, but MeKaig and Muscas teach a ferritic aero diesel engine, wherein the piston assemblies are configured to withstand an infinite number of stress cycles having a stress [MeKaig teaches a steel piston can have a better strength (MeKaig, Paragraph 60).  Muscas further teaches a steel piston would be able to withstand a level of stress (Muscas, Paragraph 8 teaches a certain construction of piston can withstand a certain level of stress, and Paragraph 47 teaches the material to construct at least part of piston is steel.  Therefore, the construction includes having at least part of steel piston body under the broadest reasonable interpretation) to increase the operating life of the piston (Muscas, Paragraph 8).  Therefore, when applying the teachings of MeKaig and Muscas 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl and Maki to incorporate the teachings of MeKaig and Muscas to design at least part of piston body with steel can increase the strength of the piston and withstand certain stress in order to increase the operating life of the piston (MeKaig, Paragraph 60, Muscas, Paragraph 8).

Regarding to the limitation “…having a peak stress of 300 MPa or less.”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 14).  Therefore, the examiner consider the limitation is mere an optimum or a workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation is significantly patentable (MPEP, 2144.05(II)(A), Optimization Within Prior Art Conditions or Through Routine Experimentation).  Even though MeKaig and Muscas are silent about the specific peak stress level, since the references teach the piston can withstand a certain stress with a specific purpose (Muscas, Paragraph 8).  Therefore, one with ordinary skill in the art would be able to design at least part of piston body with steel can increase the strength of the piston and withstand certain stress in .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Qin (US2017/0211507 A1).

Regarding to Claim 8, Weinezierl, MeKaig and Maki fail to explicitly disclose, but Qin teaches a ferritic aero diesel engine, wherein the ferritic aero diesel engine is configured to operate with a peak cylinder pressure of up to 240 bar [Qin teaches a diesel engine would expect to have a peak cylinder pressure up to 240 bar to improve the engine performance and operating efficiency (Qin, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Qin to design an ferritic aero diesel engine to achieve a peak cylinder pressure up to 240 bar in order to improve the engine performance and operating efficiency (Qin, Paragraph 4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Sunada (US2006/0213465 A1).


Weinezeril, Mekaig and Maki fail to explicitly disclose, but Sunada teaches a ferritic aero diesel engine, wherein adjacent cylinders of the ferritic aero diesel engine are spaced apart in certain range (Sunada, Fig. 1 shows adjacent cylinders would be spaced apart), and wherein the space between cylinder walls defines a water jacket between the adjacent cylinders though which engine coolant of the coolant system is circulated [Weinezeril teaches a cylinder water jacket on both first bank and second bank (Weinezeril, Fig. 13, Part 186 and Part 180, Paragraph 102) and how the coolant circulate (Weinezeril, Fig. 13, the arrows show how the coolant circulate).  Sunada further teaches each cylinder has its own cylinder wall (Sunada, Fig. 1, each cylinder Part 20a, Part 20b, Part 20c have their own cylinder wall Part 34a, Part 34b and Part 34c), and further form a water jacket between cylinder walls to supply the coolant for cooling the cylinder (Sunada, Fig. 1, Part 22, Paragraph 175).  Since Maki teaches the cylinder wall set with certain wall thickness to meet a combustion pressure requirement and result certain engine performance (Maki, Paragraph 2), when applying the teachings of Sunada, one with ordinary skill in the art would be able to design the cylinder wall set so that each cylinder has its own cylinder wall and further a water jacket is form between cylinder walls to supply the coolant for cooling the cylinder (Sunada, Fig. 1, Part 22, Paragraph 175).  In addition, since Weinezeril the circulation of the coolant of the system (Weinezeril, Fig. 13), when applying the teachings of Sunada, it would be obvious that the water jacket between the cylinder would be able to circulate the coolant as well.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, MeKaig, and Maki to incorporate the teachings of Sunada to design the cylinders spaced apart in certain range to each other to form water jackets between the cylinder walls in order to supply the coolant for cooling the cylinder (Sunada, Paragraph 175).

Regarding to the limitation “…wherein adjacent cylinders of the ferritic aero diesel engine are spaced approximately 12 mm apart...”  After reviewing the specification, the examiner considered the applicant fails to teach, explain or indicate the purpose of the limitations.  In addition, the specification even admitted that the limitation is mere one of the embodiment (Publication, Paragraph 15).  Therefore, the examiner considered the limitation is mere a matter of choice of size, and one with ordinary skill in the art would not consider the limitation is significantly patentable (MPEP 2144.04(IV)(A), Change in Size).  Even though Sunada is silent about the specific distance range of the adjacent cylinder, since the references teaches each cylinder is spaced apart to for a water jacket between the adjacent cylinder walls with specific purpose (Sunada, Paragraph 175), one with ordinary skill in the art would be able to design the cylinders spaced apart in certain range to each other to form water jackets between the cylinder walls in order to supply the coolant for cooling the cylinder (Sunada, Paragraph 175) when applying the teachings of Sunada.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1), Maki (US2018/0258878 A1) and Sunada (US2006/0213465 A1) as applied to Claim 9 above, and further in view of Vetrovee (US2009/0205590 A1).

Regarding to Claim 10, Weinezierl, Mekaig, Maki and Sunada fail to explicitly disclose, but Vetrovee teaches a ferritic aero diesel engine, wherein the coolant system further a radiator and a radiator bypass valve, wherein the radiator bypass valve is configured to selectively isolate the radiator from the remainder of the coolant system [Weinezierl teaches a radiator and a bypass for the coolant system (Fig. 13, Part 172 is the radiator) and further teaches a thermostat but silent about the function of the thermostat.  Vetrovee teaches a coolant system comprises a radiator and a bypass (Vetrovee, Fig. 1, Part 72 and Part 76) and further teaches a thermostat valve (Vetrovee, Fig. 1, Part 74, Paragraph 74 teaches the function of Part 74) to regulate the coolant flow so the coolant temperature can be maintain in the normal operating state (Vetrovee, Paragraph 3).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig, Maki and Sunada to incorporate the teachings of Vetrovee to use a thermostat valve to control the flow of the coolant system to the bypass or the radiator in order to regulate the coolant flow so the coolant temperature can be maintain in the normal operating state (Vetrovee, Paragraph 3).



Regarding to Claim 12, Weinezierl in view of Mekaig, Maki, Sunada and Vetrovee teaches the ferritic aero diesel engine wherein the radiator bypass valve is activated when the temperature sensed by at least one of the one or more temperature sensors decreases below approximately certain degree (Vetrovee, Paragraph 34 teaches Part 74 would configure to bypass the coolant when the temperature of the coolant is below certain degree).

Regarding to the limitation “below approximately 222˚C”, after reviewing the specification, the examiner considered the limitation fails to teach, explain or indicate any specific purpose, and the applicant even admitted that the limitation is mere an embodiment (please see the Publication, Paragraph 94).  Therefore, the limitation is mere an optimum or workable ranges by routine experimentation, and one with ordinary skill in the art would not find the limitation extraordinary patentable.  Vetrovee is silent about the specific temperature degree to control the thermostat valve Part 74, but since Paragraph 34 teaches the valve would .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Baten (US2010/0187180 A1).

Regarding to Claim 13, Weinezierl, Mekaig and Maki fail to explicitly disclose, but Baten teaches a ferritic aero diesel engine, further comprising an engine lubrication system having a first centrifuge mechanism configured to separate blow-by gases from lubricating oil, and a second centrifuge mechanism configured to further separate aerosolized lubricating oil from the blow-by gases [Baten teaches a coolant system comprises a first centrifuge mechanism to separate blow-by gas and a second centrifuge mechanism to further separate the lubricating oil from the blow by gases (Baten, Fig. 2, Paragraph 26, Paragraph 27) to provide an inexpensive and effective way to separate the oil from the air to reuse the oil (Baten, Paragraph 16, Paragraph 2).]

.

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinezierl (US2013/0112158 A1), MeKaig (US2009/0250020 A1) and Maki (US2018/0258878 A1) as applied to Claim 1 above, and further in view of Steven (US2020/0040980 A1).

Regarding to Claim 14, Weinezierl, Mekaig and Maki fail to explicitly disclose, but Steven teaches a ferritic aero diesel engine, further comprising at least one lightweight gear having an outer rim and primary webbing constructed of a unitary member, such that together the outer rim and primary webbing form a dish-like structure defining a hollow area devoid of material [Weinezierl teaches the system includes gear mechanism (Weinezierl, Paragraph 77).  Steven further teaches a gear has an outer rim and primary webbing and define a hollow area (Steven, Fig. 3 shows outer rim Part 104, webbing Part 110, and hollow area Part 112) to reduce weigh and cost of the transmission system (Steven, Paragraph 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinezierl, Mekaig and Maki to incorporate the 

Regarding to Claim 15, Weinezierl in view of Mekaig, Maki and Steven teaches the modified ferritic aero diesel engine, wherein the at least one lightweight gear further includes secondary webbing coupled to the outer rim opposite the primary webbing, such that the hollow area is positioned between the primary webbing and the secondary webbing (Stenven, Fig. 3, another webbing part is opposite to Part 110, and Part 112 is defined in between two webbing parts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.W./             Examiner, Art Unit 3747                                                                                                                                                                                           
/JOSEPH J DALLO/             Primary Examiner, Art Unit 3747